Case: 21-60479     Document: 00516507245         Page: 1     Date Filed: 10/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 13, 2022
                                  No. 21-60479
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Everline Gesare Nyabwari,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A097 683 208


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Everline Gesare Nyabwari, a native and citizen of Kenya, was ordered
   removed in September 2013 and has since filed multiple unsuccessful
   motions to reopen. She petitions for review of the denial by the Board of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60479      Document: 00516507245          Page: 2     Date Filed: 10/13/2022




                                    No. 21-60479


   Immigration Appeals (BIA) of her April 2020 motion to reopen as untimely
   and supernumerary under 8 U.S.C. § 1229a(c)(7).
          The denial of a motion to reopen is reviewed under “a highly
   deferential abuse-of-discretion standard.” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014) (quotation marks and citation omitted). The
   BIA abuses its discretion “when it issues a decision that is capricious,
   irrational, utterly without foundation in the evidence, based on legally
   erroneous interpretations of statutes or regulations, or based on unexplained
   departures from regulations or established policies.” Id.
          Nyabwari argues that the statutory time and number limitations
   should have been equitably tolled with respect to her motion to reopen.
   According to Nyabwari, she has satisfied the requirements for equitable
   tolling because she pursued her rights with reasonable diligence. It was the
   extraordinary circumstance of ineffective assistance of counsel that
   prevented her seeking reopening on the basis of the BIA’s erroneous
   determination that she was ineligible for adjustment of status under 8 U.S.C.
   § 1255(a)(2). See Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).
          “[T]he deadline for filing a motion to reopen under 8 U.S.C.
   § 1229a(c)(7) is subject to equitable tolling.” Id. Assuming without deciding
   that the statutory number bar may likewise be equitably tolled, Nyabwari has
   not shown entitlement to relief. Nyabwari asserts that she acted with due
   diligence because she first learned about the admissibility issue from her
   current counsel on March 1, 2020, and filed the instant motion to reopen on
   April 14, 2020, less than 90 days later. § 1229a(c)(7)(C)(i). Even assuming
   that Nyabwari acted diligently once she learned of the admissibility issue, she
   is required to make an additional showing that she acted with due diligence
   prior to discovering the issue. See Gonzalez-Cantu v. Sessions, 866 F.3d 302,
   305 & n.4 (5th Cir. 2017).




                                         2
Case: 21-60479        Document: 00516507245         Page: 3   Date Filed: 10/13/2022




                                     No. 21-60479


          Significantly, Nyabwari has not offered information regarding her
   efforts to pursue her rights between the denial of her fourth motion to reopen
   on October 22, 2018, and her discovery through counsel of the admissibility
   issue and alleged ineffective assistance 17 months later. At one extreme, we
   held that the BIA did not abuse its discretion in finding that a three-year gap
   between consultations with different immigration attorneys failed to show
   reasonable diligence. Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020).
   We agree with the analysis of two other panels that upheld BIA findings of a
   lack of diligence with an 11-month gap between attorney consultations,
   Michael v. Barr, 830 F. App’x 732, 735 (5th Cir. 2020), and with a 28-month
   delay before obtaining another legal opinion. Deras-Leon v. Barr, 841 F.
   App’x 642, 645 (5th Cir. 2020).
          Additionally, because her equitable tolling argument is not premised
   on a change in caselaw, Nyabwari is not justified in relying on the statement
   in Lugo-Resendez, 831 F.3d at 345, regarding a removed alien’s inability to
   follow developments in American law. She has thus failed to show that the
   BIA abused its discretion in finding a lack of diligence to support her
   equitable tolling request. See Barrios-Cantarero, 772 F.3d at 1021.
          Finally, Nyabwari contends that the BIA erroneously ignored her
   claim that her removal order was invalid ab initio and thus resulted in a gross
   miscarriage of justice that rendered her untimely motion to reopen
   reviewable. Because we have “declined to extend [the gross miscarriage of
   justice] exception to overcome an untimely motion to reopen,” the BIA did
   not abuse its discretion in declining to analyze this claim. See Flores-Moreno,
   971 F.3d at 546.
          PETITION DENIED.




                                          3